Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,467,000 to Reinders, in view of US Patent Publication No. 2015/0379737 to Nilsson et al.
Regarding Claim 2, Reinders discloses A graphics processor (Reinders, col. 10, lines 1-4, disclosing high speed graphics modules having cache line transfer ability) comprising:
a plurality of execution units (Reinders, FIG. 1, showing multiple processor nodes); and a write back unit coupled to the plurality of execution units (Reinders, FIG. 1, showing memory control with redundancy logic, L3 cache control with redundancy logic, and cache agent with redundancy logic are connecting to processor nodes, memory control directly connecting with the main memory, and L3 cache control directly connecting with the L3 cache), the write back unit to receive data from a first execution unit of the plurality of execution units and perform a write to a memory , wherein: 
when the data are all zeros, the write back unit is to write a first encoding to the memory (Reinders, col. 4, lines 26-32, disclosing redundancy logic detects redundant data string cachelines, generates, decides and transfers redundancy signals, lines 40-42, disclosing redundancy will include redundant occurrences of particular set of data, such as a cache line portion of all zeros, lines 56-62, disclosing redundancy logic is provides to detect occurrences of redundant data strings located in a given cacheline, generate and transfer redundancy bits when  predetermined redundant data strings occur and decode redundancy bits at a destination cache agent to determine whether redundant data strings occur and decode redundancy bits at a designation cache agent to determine whether redundant data strings occur in subsequent portions of cachelines to be transferred, col. 5, lines 8-17, disclosing determining redundancy of data and instructions transferred to and from the processor core, generating information pertaining to redundancies in the form of redundancy bits, lines 39-43, disclosing redundancy may be a portion containing all zeros,  as well as a portion containing any particular data string that a designer designing the system decides occurs in a significant frequency, col. 7, line 50-58, disclosing the redundancy bit combination can ; and when the data are all ones, the write back unit is to write a second encoding to the memory (Reinders, col. 4, lines 26-32, disclosing redundancy logic detects redundant data string cachelines, generates, decides and transfers redundancy signals, lines 40-42, disclosing redundancy will include redundant occurrences of particular set of data, such as a cache line portion of all zeros, lines 56-62, disclosing redundancy logic is provides to detect occurrences of redundant data strings located in a given cacheline, generate and transfer redundancy bits when  predetermined redundant data strings occur and decode redundancy bits at a destination cache agent to determine whether redundant data strings occur and decode redundancy bits at a designation cache agent to determine whether redundant data strings occur in subsequent portions of cachelines to be transferred, col. 5, lines 8-17, disclosing determining redundancy of data and instructions transferred to and from the processor core, generating information pertaining to redundancies in the form of redundancy bits, lines 39-43, disclosing redundancy may be a portion containing all zeros,  as well as a portion containing any particular data string that a designer designing the system decides occurs in a significant frequency, col. 7, line 50-58, disclosing the redundancy bit combination can be configured as “01” representing all zeros, and “10” representing all ones).
However, Reinders does not expressly disclose write to the control surface in the memory.
On the other hand, Nilsson discloses a graphics processor (Nilsson, para. [0025], disclosing a GPU accessing memory, para. [0027], disclosing the memory reads and memory writes can be part of the graphics processing unit), and to write encoding to the control surface in the memory (Nilsson, para. [0027], disclosing memory reads and memory writes using compression control surfaces, para. [0055], disclosing recording a codec used for compression of data in a control surface, and writing the data to memory, indicating the codec can correspond to the encoding and it is written to the control surface in the memory).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Reinders with Nilsson to write encoding to the control surface in the memory. The suggestion/motivation would have been to reduce memory bandwidth requirement resulting in higher performance and/or energy efficiency by compression, as suggested by Nilsson (see Nilsson, para. [0012]).

Regarding Claim 4, Reinders in view of Nilsson discloses the graphics processor of claim 2, wherein the write back unit is to receive a cacheline comprising the data (Reinders, col. 4, lines 26-32, disclosing redundancy logic detects redundant data string cachelines, generates, decides and transfers redundancy signals, lines 40-42, disclosing redundancy will include redundant occurrences of particular set of data, such as a cache line portion of all zeros, lines 56-62, disclosing redundancy logic is provides to detect occurrences of redundant data strings located in a given cacheline, generate and transfer redundancy bits when  predetermined redundant data strings occur and decode redundancy bits at a destination cache agent to determine whether redundant data strings occur and decode redundancy bits at a designation cache agent to determine whether redundant data strings occur in subsequent portions of cachelines to be transferred).

Regarding Claim 7, Reinders in view of Nilsson discloses the graphics processor of claim 2, further comprising a read unit coupled to the plurality of execution units (Reinders, FIG. 1, showing memory control with redundancy logic, L3 cache control with redundancy logic, and cache agent with redundancy logic are connecting to processor nodes, memory control directly connecting with the main memory, and L3 cache control directly connecting with the L3 cache, claim 9, disclosing reading a cacheline from a source cache memory).

Regarding Claim 8, Reinders in view of Nilsson discloses the graphics processor of claim 7, wherein in response to a read request, the read unit is to read information from the control surface in the memory (Nilsson, paras. [0027]-[0029], disclosing memory reads and memory writes respectively using compression control surface, memory reads process uses a virtual address to find the physical address and send it to cache, an access control surface is accessed, if the access control surface indicates the data was compressed, then the data may be decompressed using the codec indicated in the control surface). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Reinders with Nilsson to use the control surface in the memory. The suggestion/motivation would have been to reduce memory bandwidth requirement resulting in higher performance and/or energy efficiency by compression, as suggested by Nilsson (see Nilsson, para. [0012]).

Claim 9, Reinders in view of Nilsson discloses the graphics processor of claim 8, wherein when the information from the control surface in the memory is a first value, the read unit is to read stored data from the memory (Reinders, col. 7, lines 50-58, disclosing redundancy bits “00” and transfer portion, “01”, “10”, and “11” as cancel transfer and store the corresponding all zeros, all ones, or a predetermined sequence, Nilsson, paras. [0027]-[0029], disclosing memory reads and memory writes respectively using compression control surface, memory reads process uses a virtual address to find the physical address and send it to cache, an access control surface is accessed, if the access control surface indicates the data was compressed, then the data may be decompressed using the codec indicated in the control surface, indicating  combining Reinders and Nilsson can use “00” can be a first value showing the data was not compressed, and the data has been transferred, so it can be read as stored data from the memory by the read unit). Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Reinders with Nilsson to use the control surface in the memory. The suggestion/motivation would have been to reduce memory bandwidth requirement resulting in higher performance and/or energy efficiency by compression, as suggested by Nilsson (see Nilsson, para. [0012]).

Regarding Claim 10, Reinders in view of Nilsson discloses the graphics processor of claim 9, wherein when the information from the control surface in the memory is a second value, the read unit is to fill a cacheline in the graphics processor with all zeros and not read the stored data from the memory (Reinders, . Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Reinders with Nilsson to use the control surface in the memory. The suggestion/motivation would have been to reduce memory bandwidth requirement resulting in higher performance and/or energy efficiency by compression, as suggested by Nilsson (see Nilsson, para. [0012]).

Regarding Claim 11, Reinders in view of Nilsson discloses the graphics processor of claim 10, wherein when the information from the control surface in the memory is a third value, the read unit is to fill the cacheline with all ones and not read the stored data from the memory (Reinders, col. 7, lines 50-58, disclosing redundancy bits “00” and transfer portion, “01”, “10”, and “11” as cancel transfer and store the corresponding all zeros, all ones, or a predetermined sequence, Nilsson, para. . Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Reinders with Nilsson to use the control surface in the memory. The suggestion/motivation would have been to reduce memory bandwidth requirement resulting in higher performance and/or energy efficiency by compression, as suggested by Nilsson (see Nilsson, para. [0012]).

Regarding Claim 12, Reinders in view of Nilsson discloses the graphics processor of claim 2, wherein when the data is the all zeros or the all ones, the write back unit is to not write the data to the memory (Reinders, col. 7, lines 50-58, disclosing redundancy bits “00” and transfer portion, “01”, “10”, and “11” as cancel transfer and store the corresponding all zeros, all ones, or a predetermined sequence, indicating when the data is all zeros or all ones, the transfer will be canceled and therefore the data will not be written to the memory).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reinders in view of Nilsson as applied to claim 4 above, and further in view of US Patent Publication No. 2005/0219253 A1 to Piazza et al.
Regarding Claim 5, Reinders in view of Nilsson discloses the graphics processor of claim 4. However, Reinders or Nilsson does not expressly disclose wherein the data of the cacheline comprises one or more pixels.
On the other hand, Piazza discloses the data of the cacheline comprises one or more pixels (Piazza, para. [0017], disclosing the multi-core graphics engine performs pixel processing operations on pixel data, the location of the pixel data to be processed is identified by indicating one or more cache-line address of the render-cache where pixel data is stored, para. [0025], disclosing the cache0line stores pixel data, indicating the data of the cacheline comprises one or more pixels).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Reinders in view of Nilsson with Piazza to store pixel data in cachelines. The suggestion/motivation would have been to use the render-cache to ensure the pixels are processed in the proper order, as suggested by Piazza (see Piazza, para. [0022]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reinders in view of Nilsson as applied to claim 4 above, and further in view of US Patent Publication No. 2005/0027946 A1 to Desai.
Claim 6, Reinders in view of Nilsson discloses the graphics processor of claim 4. However, Reinders or Nilsson does not expressly disclose wherein the write back unit is to receive the cacheline comprising a victimized cacheline.
On the other hand, Desai discloses the write back unit is to receive the cacheline comprising a victimized cacheline (Desai, para. [0033], disclosing a write-back queue may be used to move a cache line from the L2 cache to the main memory when the cache line is being victimized in the L2 cache, para. [0049], disclosing performing a write-back operation prior to victimizing the selected cache line).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Reinders in view of Nilsson with Desai to use cache line victimization. The suggestion/motivation would have been for maintaining cache coherency and reducing write-back traffic, as suggested by Desai (see Desai, Abstract).

Allowable Subject Matter
Claim 3 remains objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 13-21 are allowable.

Response to Arguments
Applicant’s arguments with respect to the claim objections have been fully considered, and are persuasive.  The amendments to the claims have resolved the claim objections, thus they are withdrawn.

Applicant’s arguments with respect to the 101 rejections have been fully considered, and are persuasive.  The amendments to the claims have overcome the 101 rejections, thus they are withdrawn.

Applicant’s arguments with respect to the double patenting rejections have been fully considered, and are persuasive.  The terminal disclaimer has obviated the double patenting rejections, thus they are withdrawn.

Applicant’s arguments with respect to the 103 rejections have been fully considered, but they are not persuasive.
On page 6 of the Remarks, with respect to claim 2, Applicant argues that Reinders does not teach that an encoding is written to a memory because 1) the redundancy bits are not written to a memory, and 2) the processor does not write both data and an encoding to a memory.  The Examiner respectfully disagrees with these arguments.  Regarding the first argument, as an initial matter, writing “an encoding” is a quite broad term, and can encompass a number of reasonable interpretations.  The cited sections of Reinders describe that the redundancy bits and cache lines, or portions of cache lines are transferred, and further teaches storing an encoding when the data are all zeros, and storing an encoding when the data are all ones.  The Examiner respectfully submits that this teaches the claimed subject matter.  Regarding the second argument, as noted above, Reinders teaches transferring both data and encodings; however, even if it did not, the claim as written does not require writing both data and an 
On page 7 of the Remarks, with respect to claim 2, Applicant argues that Nilsson does not teach a control surface in memory because the TLB is in a processor core, but not in a memory.  The Examiner respectfully disagrees with this argument.  Regardless of whether the TLB is part of a processor, the TLB is a cache memory and in Nilsson, the TLB includes the control surfaces.  Further, the control surfaces are necessarily in memory, not least because that is how the surfaces and tables are stored.  The Examiner respectfully submits that this teaches the subject matter upon which it is relied.
Accordingly, the Examiner respectfully submits that the combination of Reinders and Nilsson teaches the claimed subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613